Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 1 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 2 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 3 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 4 of 35
      Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 5 of 35




                            EXHIBIT A


N/A
              Case 21-11393-LMI    Doc 58     Filed 03/22/21    Page 6 of 35




                                       EXHIBIT B

#10

First Citizens Bank   #9963       used for payroll and receivables until DIP account open and
                                  all customers were notified to pay DIP account. Court
                                  Order approved maintaining this pre-petition account

Citibank              #4062       had to remain open until all creditor ACH withdrawals post
                                  petition were repaid and all customers/vendors were
                                  notified to withdraw/pay from DIP account


#17

2-16-21       Barclay Card        Telle personal card used for business purposes $100.00
2-16-21       Barclaycard         Telle personal card used for business purposes $551.55
2-17-21       Credit One Bank     Telle personal card used for business purposes $117.42
2-23-21       Barclaycard         Telle personal card used for business purposes $1000.00
               Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 7 of 35




                                     EXHIBIT C

See attached
                          Case 21-11393-LMI       Doc 58     Filed 03/22/21     Page 8 of 35

3:21 PM                                     Car Stereo Trading Inc.
03/18/21                                          Deposit Detail
                                                   February 2021

                   Type        Num       Date              Name             Account            Amount




           Deposit                   02/12/2021                       CitiBank NEW                 2,000.00

                                                                      4100 · Sales Income         -2,000.00

           TOTAL                                                                                  -2,000.00


           Deposit                   02/17/2021                       FIRST CITIZENS B...          2,285.07

           Payment                   02/17/2021    AMAZON MD          1499 · Undeposited ...      -2,285.07

           TOTAL                                                                                  -2,285.07


           Deposit                   02/17/2021                       CitiBank NEW                 2,000.00

                                                                      4100 · Sales Income         -2,000.00

           TOTAL                                                                                  -2,000.00


           Deposit                   02/18/2021                       CitiBank NEW                 2,000.00

                                                                      4100 · Sales Income         -2,000.00

           TOTAL                                                                                  -2,000.00


           Deposit                   02/19/2021                       FIRST CITIZENS B...          6,684.00



                                                                                                              Page 2
                          Case 21-11393-LMI       Doc 58      Filed 03/22/21      Page 9 of 35

3:21 PM                                     Car Stereo Trading Inc.
03/18/21                                          Deposit Detail
                                                   February 2021

                   Type        Num       Date               Name              Account            Amount
           Payment                   02/19/2021    CAR AUDIO & ACC...   1499 · Undeposited ...      -6,684.00

           TOTAL                                                                                    -6,684.00


           Deposit                   02/19/2021                         TD BANK                      1,500.00

                                                                        Internal Exchange           -1,500.00

           TOTAL                                                                                    -1,500.00


           Deposit                   02/19/2021                         Internal Exchange          226,191.71

           Payment                   01/01/2020    MD AUDIO ENGINE...   1499 · Undeposited ...    -226,191.71

           TOTAL                                                                                  -226,191.71


           Deposit                   02/19/2021                         CitiBank NEW                 2,000.00

                                                                        4100 · Sales Income         -2,000.00

           TOTAL                                                                                    -2,000.00


           Deposit                   02/19/2021                         TD BANK                            0.01

                                                                        7200 · Interest Income            -0.01

           TOTAL                                                                                          -0.01


           Bill Pmt -Check           02/22/2021    AT & T               CitiBank NEW                       0.00

           Bill                      12/31/2020    AT & T               2000 · Accounts Pa...         -211.63

           TOTAL                                                                                      -211.63


           Bill Pmt -Check           02/22/2021    UPS                  CitiBank NEW                       0.00

           Bill                      12/31/2020    UPS                  2000 · Accounts Pa...         -110.11

           TOTAL                                                                                      -110.11


           Deposit                   02/22/2021                         FIRST CITIZENS B...          9,870.00

                                                                        4100 · Sales Income         -9,870.00

           TOTAL                                                                                    -9,870.00


           Deposit                   02/22/2021                         CitiBank NEW                 2,000.00

                                                                        4100 · Sales Income         -2,000.00

           TOTAL                                                                                    -2,000.00


           Deposit                   02/23/2021                         FIRST CITIZENS B...               82.91

           Payment                   02/23/2021    AMAZON MD            1499 · Undeposited ...         -82.91

           TOTAL                                                                                       -82.91


           Deposit                   02/24/2021                         CitiBank NEW                  499.00



                                                                                                                  Page 3
                          Case 21-11393-LMI       Doc 58    Filed 03/22/21        Page 10 of 35

3:21 PM                                     Car Stereo Trading Inc.
03/18/21                                          Deposit Detail
                                                    February 2021

                   Type        Num       Date              Name                Account            Amount
                                                                         4100 · Sales Income           -499.00

           TOTAL                                                                                       -499.00


           Deposit                   02/26/2021                          FIRST CITIZENS B...          3,000.00

           Payment                   02/24/2021     MD AUDIO ENGINE...   1499 · Undeposited ...      -3,000.00

           TOTAL                                                                                     -3,000.00




                                                                                                                 Page 4
               Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 11 of 35




                                     EXHIBIT D

See attached
                         Case 21-11393-LMI              Doc 58     Filed 03/22/21            Page 12 of 35

4:18 PM                                             Car Stereo Trading Inc.
03/17/21                                                 Check Detail
                                                        February 12 - 28, 2021

        Type       Num         Date              Name              Item            Account            Paid Amount       Original Amount


Check                      02/12/2021                                       CitiBank NEW                                        -2,000.00

                                                                            4100 · Sales Income             -2,000.00            2,000.00

TOTAL                                                                                                       -2,000.00            2,000.00


Check                      02/16/2021   AP Intego                           CitiBank NEW                                           -13.48

                                                                            6188 · Worker's Com...             -13.48               13.48

TOTAL                                                                                                          -13.48               13.48


Check                      02/17/2021                                       CitiBank NEW                                        -2,000.00

                                                                            4100 · Sales Income             -2,000.00            2,000.00

TOTAL                                                                                                       -2,000.00            2,000.00


Check                      02/18/2021                                       CitiBank NEW                                        -2,000.00

                                                                            4100 · Sales Income             -2,000.00            2,000.00

TOTAL                                                                                                       -2,000.00            2,000.00


Check                      02/19/2021                                       CitiBank NEW                                        -2,000.00

                                                                            4100 · Sales Income             -2,000.00            2,000.00

TOTAL                                                                                                       -2,000.00            2,000.00


Bill Pmt -Check            02/22/2021   AT & T                              CitiBank NEW                                             0.00

Bill                       12/31/2020   AT & T                              2000 · Accounts Paya...             0.00              -211.63

TOTAL                                                                                                           0.00              -211.63


Bill Pmt -Check            02/22/2021   UPS                                 CitiBank NEW                                             0.00

Bill                       12/31/2020   UPS                                 2000 · Accounts Paya...             0.00              -110.11

TOTAL                                                                                                           0.00              -110.11


Check                      02/22/2021   AP Intego                           CitiBank NEW                                           -10.40

                                                                            6188 · Worker's Com...             -10.40               10.40

TOTAL                                                                                                          -10.40               10.40


Check                      02/26/2021                                       CitiBank NEW                                          -300.00

                                                                            MD AUDIO ENGINEE...               -300.00              300.00

TOTAL                                                                                                         -300.00              300.00


Check             ACH      02/16/2021   MASTER BLACK CA...                  FIRST CITIZENS BA...                                  -551.55

                                                                            BLACK CARD                        -551.55              551.55

TOTAL                                                                                                         -551.55              551.55


Check             ACH      02/16/2021   MASTER BLACK CA...                  FIRST CITIZENS BA...                                  -100.00

                                                                            BLACK CARD                        -100.00              100.00

TOTAL                                                                                                         -100.00              100.00


Check             ACH      02/16/2021   MERCHANT CAPITAL                    CitiBank NEW                                        -2,000.00

                                                                            MISCSLLANEOUS                   -2,000.00            2,000.00

                                                                                                                                  Page 1
                          Case 21-11393-LMI                Doc 58     Filed 03/22/21             Page 13 of 35

4:18 PM                                              Car Stereo Trading Inc.
03/17/21                                                    Check Detail
                                                           February 12 - 28, 2021

        Type        Num           Date              Name              Item             Account              Paid Amount       Original Amount

TOTAL                                                                                                             -2,000.00            2,000.00


Check             ACH         02/17/2021   MASTER BLACK CA...                  FIRST CITIZENS BA...                                   -1,000.00

                                                                               BLACK CARD                         -1,000.00            1,000.00

TOTAL                                                                                                             -1,000.00            1,000.00


Check             ACH         02/17/2021   CREDIT ONE BANK                     FIRST CITIZENS BA...                                     -117.42

                                                                               BLACK CARD                           -117.42              117.42

TOTAL                                                                                                               -117.42              117.42


Check             ACH         02/17/2021   FIRST CITIZENS BA...                FIRST CITIZENS BA...                                      -72.00

                                                                               3000 · Opening Bal E...               -72.00               72.00

TOTAL                                                                                                                -72.00               72.00


Check             ACH         02/19/2021   FIRST CITIZENS BA...                FIRST CITIZENS BA...                                      -16.00

                                                                               6115 · Bank Service C...              -16.00               16.00

TOTAL                                                                                                                -16.00               16.00


Check             ACH         02/22/2021   CITICARDS                           FIRST CITIZENS BA...                                   -1,200.00

                                                                               6310 · Office Supplies             -1,200.00            1,200.00

TOTAL                                                                                                             -1,200.00            1,200.00


Check             ACH         02/22/2021   FIRST CITIZENS BA...                FIRST CITIZENS BA...                                      -16.00

                                                                               6115 · Bank Service C...              -16.00               16.00

TOTAL                                                                                                                -16.00               16.00


Bill Pmt -Check   ACH         02/25/2021   DELUXE                              FIRST CITIZENS BA...                                     -398.55

Bill              020490...   02/24/2021                                       6310 · Office Supplies               -398.55              398.55

TOTAL                                                                                                               -398.55              398.55


Bill Pmt -Check   ACH         02/25/2021   DELUXE                              FIRST CITIZENS BA...                                     -403.77

Bill              020490...   02/24/2021                                       6310 · Office Supplies               -403.77              403.77

TOTAL                                                                                                               -403.77              403.77


Check             WIRE        02/24/2021   MD AUDIO ENGINEE...                 CitiBank NEW                                             -100.00

                                                                               MISCSLLANEOUS                        -100.00              100.00

TOTAL                                                                                                               -100.00              100.00


Check             0099        02/18/2021   A CUSTOM BROKER...                  TD BANK                                                -1,500.00

                                                                               DUTIES                             -1,500.00            1,500.00

TOTAL                                                                                                             -1,500.00            1,500.00


Paycheck          624         02/12/2021   ADOLFO SILES.                       FIRST CITIZENS BA...                                   -1,104.53

                                                                               6560 · Payroll Expenses            -1,317.31            1,317.31
                                                                               2100 · Payroll Liabilities            112.00             -112.00
                                                                               6560 · Payroll Expenses               -81.67               81.67
                                                                               2100 · Payroll Liabilities             81.67              -81.67
                                                                               2100 · Payroll Liabilities             81.67              -81.67
                                                                               6560 · Payroll Expenses               -19.11               19.11

                                                                                                                                        Page 2
                      Case 21-11393-LMI            Doc 58     Filed 03/22/21             Page 14 of 35

4:18 PM                                       Car Stereo Trading Inc.
03/17/21                                               Check Detail
                                                   February 12 - 28, 2021

        Type    Num         Date            Name              Item             Account              Paid Amount       Original Amount

                                                                       2100 · Payroll Liabilities            19.11               -19.11
                                                                       2100 · Payroll Liabilities            19.11               -19.11
                                                                       6560 · Payroll Expenses               -2.48                 2.48
                                                                       2100 · Payroll Liabilities             2.48                -2.48
                                                                       6560 · Payroll Expenses               -1.03                 1.03
                                                                       2100 · Payroll Liabilities             1.03                -1.03

TOTAL                                                                                                     -1,104.53            1,104.53


Paycheck       625      02/12/2021   ALEJANDRO ROCA                    FIRST CITIZENS BA...                                     -920.48

                                                                       6560 · Payroll Expenses            -1,115.38            1,115.38
                                                                       CHILD SUPPORT                          41.58              -41.58
                                                                       2100 · Payroll Liabilities             68.00              -68.00
                                                                       6560 · Payroll Expenses               -69.15               69.15
                                                                       2100 · Payroll Liabilities             69.15              -69.15
                                                                       2100 · Payroll Liabilities             69.15              -69.15
                                                                       6560 · Payroll Expenses               -16.17               16.17
                                                                       2100 · Payroll Liabilities             16.17              -16.17
                                                                       2100 · Payroll Liabilities             16.17              -16.17
                                                                       6560 · Payroll Expenses                -6.69                6.69
                                                                       2100 · Payroll Liabilities              6.69               -6.69
                                                                       6560 · Payroll Expenses                -2.79                2.79
                                                                       2100 · Payroll Liabilities              2.79               -2.79

TOTAL                                                                                                       -920.48              920.48


Paycheck       626      02/12/2021   ARANTXA DANAE C...                FIRST CITIZENS BA...                                   -1,102.42

                                                                       6560 · Payroll Expenses            -1,326.92            1,326.92
                                                                       2100 · Payroll Liabilities            123.00             -123.00
                                                                       6560 · Payroll Expenses               -82.26               82.26
                                                                       2100 · Payroll Liabilities             82.26              -82.26
                                                                       2100 · Payroll Liabilities             82.26              -82.26
                                                                       6560 · Payroll Expenses               -19.24               19.24
                                                                       2100 · Payroll Liabilities             19.24              -19.24
                                                                       2100 · Payroll Liabilities             19.24              -19.24
                                                                       6560 · Payroll Expenses                -2.19                2.19
                                                                       2100 · Payroll Liabilities              2.19               -2.19
                                                                       6560 · Payroll Expenses                -0.91                0.91
                                                                       2100 · Payroll Liabilities              0.91               -0.91

TOTAL                                                                                                     -1,102.42            1,102.42


Paycheck       627      02/12/2021   JOSE L TELLE.                     FIRST CITIZENS BA...                                   -2,010.75

                                                                       6560 · Payroll Expenses            -2,500.00            2,500.00
                                                                       2100 · Payroll Liabilities            298.00             -298.00
                                                                       6560 · Payroll Expenses              -155.00              155.00
                                                                       2100 · Payroll Liabilities            155.00             -155.00
                                                                       2100 · Payroll Liabilities            155.00             -155.00
                                                                       6560 · Payroll Expenses               -36.25               36.25
                                                                       2100 · Payroll Liabilities             36.25              -36.25
                                                                       2100 · Payroll Liabilities             36.25              -36.25
                                                                       6560 · Payroll Expenses               -12.00               12.00
                                                                       2100 · Payroll Liabilities             12.00              -12.00
                                                                       6560 · Payroll Expenses                -5.00                5.00
                                                                       2100 · Payroll Liabilities              5.00               -5.00

TOTAL                                                                                                     -2,010.75            2,010.75


Paycheck       628      02/12/2021   Orlando M Bouza                   FIRST CITIZENS BA...                                     -886.32

                                                                       6560 · Payroll Expenses            -1,120.00            1,120.00
                                                                       2100 · Payroll Liabilities            148.00             -148.00
                                                                       6560 · Payroll Expenses               -69.44               69.44
                                                                       2100 · Payroll Liabilities             69.44              -69.44
                                                                       2100 · Payroll Liabilities             69.44              -69.44
                                                                       6560 · Payroll Expenses               -16.24               16.24
                                                                       2100 · Payroll Liabilities             16.24              -16.24
                                                                       2100 · Payroll Liabilities             16.24              -16.24
                                                                       6560 · Payroll Expenses                -6.72                6.72
                                                                       2100 · Payroll Liabilities              6.72               -6.72
                                                                       6560 · Payroll Expenses                -2.80                2.80


                                                                                                                                Page 3
                         Case 21-11393-LMI            Doc 58     Filed 03/22/21              Page 15 of 35

4:18 PM                                          Car Stereo Trading Inc.
03/17/21                                                  Check Detail
                                                      February 12 - 28, 2021

        Type       Num         Date            Name              Item             Account              Paid Amount       Original Amount

                                                                          2100 · Payroll Liabilities             2.80                -2.80

TOTAL                                                                                                          -886.32              886.32


Liability Check   629      02/12/2021   FLORIDA STATE DIS...             FIRST CITIZENS BA...                                       -41.58

                                                                          CHILD SUPPORT                         -41.58               41.58

TOTAL                                                                                                           -41.58               41.58


Check             630      02/17/2021   CAR STEREO TRADI...               FIRST CITIZENS BA...                                   -1,000.00

                                                                          TD BANK                            -1,000.00            1,000.00

TOTAL                                                                                                        -1,000.00            1,000.00


Check             631      02/17/2021   MD AUDIO ENGINEE...               FIRST CITIZENS BA...                                     -100.00

                                                                          MISCSLLANEOUS                        -100.00              100.00

TOTAL                                                                                                          -100.00              100.00


Paycheck          632      02/19/2021   ADOLFO SILES.                     FIRST CITIZENS BA...                                   -1,104.54

                                                                          6560 · Payroll Expenses            -1,317.31            1,317.31
                                                                          2100 · Payroll Liabilities            112.00             -112.00
                                                                          6560 · Payroll Expenses               -81.67               81.67
                                                                          2100 · Payroll Liabilities             81.67              -81.67
                                                                          2100 · Payroll Liabilities             81.67              -81.67
                                                                          6560 · Payroll Expenses               -19.10               19.10
                                                                          2100 · Payroll Liabilities             19.10              -19.10
                                                                          2100 · Payroll Liabilities             19.10              -19.10

TOTAL                                                                                                        -1,104.54            1,104.54


Paycheck          633      02/19/2021   ALEJANDRO ROCA                    FIRST CITIZENS BA...                                     -920.48

                                                                          6560 · Payroll Expenses            -1,115.38            1,115.38
                                                                          CHILD SUPPORT                          41.58              -41.58
                                                                          2100 · Payroll Liabilities             68.00              -68.00
                                                                          6560 · Payroll Expenses               -69.15               69.15
                                                                          2100 · Payroll Liabilities             69.15              -69.15
                                                                          2100 · Payroll Liabilities             69.15              -69.15
                                                                          6560 · Payroll Expenses               -16.17               16.17
                                                                          2100 · Payroll Liabilities             16.17              -16.17
                                                                          2100 · Payroll Liabilities             16.17              -16.17
                                                                          6560 · Payroll Expenses                -1.85                1.85
                                                                          2100 · Payroll Liabilities              1.85               -1.85
                                                                          6560 · Payroll Expenses                -0.77                0.77
                                                                          2100 · Payroll Liabilities              0.77               -0.77

TOTAL                                                                                                          -920.48              920.48


Paycheck          634      02/19/2021   Orlando M Bouza                   FIRST CITIZENS BA...                                     -886.32

                                                                          6560 · Payroll Expenses            -1,120.00            1,120.00
                                                                          2100 · Payroll Liabilities            148.00             -148.00
                                                                          6560 · Payroll Expenses               -69.44               69.44
                                                                          2100 · Payroll Liabilities             69.44              -69.44
                                                                          2100 · Payroll Liabilities             69.44              -69.44
                                                                          6560 · Payroll Expenses               -16.24               16.24
                                                                          2100 · Payroll Liabilities             16.24              -16.24
                                                                          2100 · Payroll Liabilities             16.24              -16.24
                                                                          6560 · Payroll Expenses                -1.68                1.68
                                                                          2100 · Payroll Liabilities              1.68               -1.68
                                                                          6560 · Payroll Expenses                -0.70                0.70
                                                                          2100 · Payroll Liabilities              0.70               -0.70

TOTAL                                                                                                          -886.32              886.32


Liability Check   635      02/19/2021   FLORIDA STATE DIS...             FIRST CITIZENS BA...                                       -41.58



                                                                                                                                   Page 4
                      Case 21-11393-LMI             Doc 58     Filed 03/22/21             Page 16 of 35

4:18 PM                                        Car Stereo Trading Inc.
03/17/21                                               Check Detail
                                                    February 12 - 28, 2021

        Type    Num         Date             Name              Item             Account              Paid Amount       Original Amount

                                                                        CHILD SUPPORT                         -41.58               41.58

TOTAL                                                                                                         -41.58               41.58


Check          636      02/19/2021   Guillermo Lopez                    FIRST CITIZENS BA...                                     -398.28

                                                                        Warehouse Supplies                   -398.28              398.28

TOTAL                                                                                                        -398.28              398.28


Check          637      02/19/2021   Adolfo Siles                       FIRST CITIZENS BA...                                   -1,000.00

                                                                        OFFICE EXPENSES                    -1,000.00            1,000.00

TOTAL                                                                                                      -1,000.00            1,000.00


Check          638      02/19/2021   Adolfo Siles                       FIRST CITIZENS BA...                                   -1,500.00

                                                                        OFFICE EXPENSES                    -1,500.00            1,500.00

TOTAL                                                                                                      -1,500.00            1,500.00


Check          639      02/23/2021   MD AUDIO ENGINEE...                FIRST CITIZENS BA...                                   -5,000.00

                                                                        MISCSLLANEOUS                      -5,000.00            5,000.00

TOTAL                                                                                                      -5,000.00            5,000.00


Paycheck       640      02/25/2021   ADOLFO SILES.                      FIRST CITIZENS BA...                                   -1,104.53

                                                                        6560 · Payroll Expenses            -1,317.31            1,317.31
                                                                        2100 · Payroll Liabilities            112.00             -112.00
                                                                        6560 · Payroll Expenses               -81.68               81.68
                                                                        2100 · Payroll Liabilities             81.68              -81.68
                                                                        2100 · Payroll Liabilities             81.68              -81.68
                                                                        6560 · Payroll Expenses               -19.10               19.10
                                                                        2100 · Payroll Liabilities             19.10              -19.10
                                                                        2100 · Payroll Liabilities             19.10              -19.10

TOTAL                                                                                                      -1,104.53            1,104.53


Paycheck       641      02/25/2021   ALEJANDRO ROCA                     FIRST CITIZENS BA...                                     -920.47

                                                                        6560 · Payroll Expenses            -1,115.38            1,115.38
                                                                        CHILD SUPPORT                          41.58              -41.58
                                                                        2100 · Payroll Liabilities             68.00              -68.00
                                                                        6560 · Payroll Expenses               -69.16               69.16
                                                                        2100 · Payroll Liabilities             69.16              -69.16
                                                                        2100 · Payroll Liabilities             69.16              -69.16
                                                                        6560 · Payroll Expenses               -16.17               16.17
                                                                        2100 · Payroll Liabilities             16.17              -16.17
                                                                        2100 · Payroll Liabilities             16.17              -16.17

TOTAL                                                                                                        -920.47              920.47


Paycheck       642      02/25/2021   ARANTXA DANAE C...                 FIRST CITIZENS BA...                                   -1,102.41

                                                                        6560 · Payroll Expenses            -1,326.92            1,326.92
                                                                        2100 · Payroll Liabilities            123.00             -123.00
                                                                        6560 · Payroll Expenses               -82.27               82.27
                                                                        2100 · Payroll Liabilities             82.27              -82.27
                                                                        2100 · Payroll Liabilities             82.27              -82.27
                                                                        6560 · Payroll Expenses               -19.24               19.24
                                                                        2100 · Payroll Liabilities             19.24              -19.24
                                                                        2100 · Payroll Liabilities             19.24              -19.24

TOTAL                                                                                                      -1,102.41            1,102.41


Paycheck       643      02/25/2021   JOSE L TELLE.                      FIRST CITIZENS BA...                                   -2,010.75

                                                                        6560 · Payroll Expenses            -2,500.00            2,500.00
                                                                        2100 · Payroll Liabilities            298.00             -298.00
                                                                        6560 · Payroll Expenses              -155.00              155.00
                                                                                                                                 Page 5
                         Case 21-11393-LMI            Doc 58     Filed 03/22/21             Page 17 of 35

4:18 PM                                          Car Stereo Trading Inc.
03/17/21                                                  Check Detail
                                                      February 12 - 28, 2021

        Type       Num         Date            Name              Item             Account              Paid Amount       Original Amount

                                                                          2100 · Payroll Liabilities           155.00              -155.00
                                                                          2100 · Payroll Liabilities           155.00              -155.00
                                                                          6560 · Payroll Expenses              -36.25                36.25
                                                                          2100 · Payroll Liabilities            36.25               -36.25
                                                                          2100 · Payroll Liabilities            36.25               -36.25

TOTAL                                                                                                        -2,010.75            2,010.75


Paycheck          644      02/25/2021   Orlando M Bouza                   FIRST CITIZENS BA...                                     -886.32

                                                                          6560 · Payroll Expenses            -1,120.00            1,120.00
                                                                          2100 · Payroll Liabilities            148.00             -148.00
                                                                          6560 · Payroll Expenses               -69.44               69.44
                                                                          2100 · Payroll Liabilities             69.44              -69.44
                                                                          2100 · Payroll Liabilities             69.44              -69.44
                                                                          6560 · Payroll Expenses               -16.24               16.24
                                                                          2100 · Payroll Liabilities             16.24              -16.24
                                                                          2100 · Payroll Liabilities             16.24              -16.24

TOTAL                                                                                                          -886.32              886.32


Paycheck          645      02/25/2021   ARANTXA DANAE C...                FIRST CITIZENS BA...                                   -1,102.41

                                                                          6560 · Payroll Expenses            -1,326.92            1,326.92
                                                                          2100 · Payroll Liabilities            123.00             -123.00
                                                                          6560 · Payroll Expenses               -82.27               82.27
                                                                          2100 · Payroll Liabilities             82.27              -82.27
                                                                          2100 · Payroll Liabilities             82.27              -82.27
                                                                          6560 · Payroll Expenses               -19.24               19.24
                                                                          2100 · Payroll Liabilities             19.24              -19.24
                                                                          2100 · Payroll Liabilities             19.24              -19.24

TOTAL                                                                                                        -1,102.41            1,102.41


Check             646      02/25/2021   Guillermo Lopez                   FIRST CITIZENS BA...                                     -398.28

                                                                          Warehouse Supplies                   -398.28              398.28

TOTAL                                                                                                          -398.28              398.28


Liability Check   647      02/25/2021   FLORIDA STATE DIS...             FIRST CITIZENS BA...                                       -41.58

                                                                          CHILD SUPPORT                         -41.58               41.58

TOTAL                                                                                                           -41.58               41.58




                                                                                                                                   Page 6
             Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 18 of 35




                                    Exhibit E

Payroll Taxes - see attached
                                                    Case 21-11393-LMI                                                    Doc 58                     Filed 03/22/21                                  Page 19 of 35

3:50 PM                                                                                                                               Car Stereo Trading Inc.


03/17/21                                                                                                                              Payroll Summary

                                                                                                                                      February 12 - 28, 2021



                                                 ADOLFO SILES.                             ALEJANDRO ROCA                       ARANTXA DANAE CARRION ROSADO                       JOSE L TELLE.                                   Orlando M Bouza                                   TOTAL
                                         Hours       Rate        Feb 12 - 28, 21   Hours        Rate        Feb 12 - 28, 21   Hours          Rate      Feb 12 - 28, 21     Hours       Rate        Feb 12 - 28, 21   Hours              Rate           Feb 12 - 28, 21   Hours       Rate    Feb 12 - 28, 21


Employee Wages, Taxes and Adjustments
     Gross Pay
       Salary                                                           3,951.93                                   3,346.14                                     3,980.76                                 5,000.00                                                 0.00                            16,278.83
       Hourly Rate                                                          0.00                                       0.00                                         0.00                                     0.00            120               28.00          3,360.00      120.00                 3,360.00

     Total Gross Pay                                                    3,951.93                                   3,346.14                                     3,980.76                                 5,000.00            120                             3,360.00       120.00                19,638.83

     Deductions from Gross Pay
       Child Support                                                        0.00                                    -124.74                                         0.00                                      0.00                                                0.00                               -124.74

     Total Deductions from Gross Pay                                        0.00                                    -124.74                                         0.00                                      0.00                                                0.00                               -124.74

  Adjusted Gross Pay                                                    3,951.93                                   3,221.40                                     3,980.76                                 5,000.00            120                             3,360.00       120.00                19,514.09

  Taxes Withheld
    Federal Withholding                                                  -336.00                                    -204.00                                      -369.00                                   -596.00                                             -444.00                             -1,949.00
    Medicare Employee                                                     -57.31                                     -48.51                                       -57.72                                    -72.50                                              -48.72                               -284.76
    Social Security Employee                                             -245.02                                    -207.46                                      -246.80                                   -310.00                                             -208.32                             -1,217.60
    Medicare Employee Addl Tax                                              0.00                                       0.00                                         0.00                                      0.00                                                0.00                                  0.00

  Total Taxes Withheld                                                   -638.33                                    -459.97                                      -673.52                                   -978.50                                             -701.04                             -3,451.36

Net Pay                                                                 3,313.60                                   2,761.43                                     3,307.24                                  4,021.50           120                              2,658.96      120.00                16,062.73

Employer Taxes and Contributions
  Federal Unemployment                                                     2.48                                       8.54                                         2.19                                     12.00                                                8.40                                  33.61
  Medicare Company                                                        57.31                                      48.51                                        57.72                                     72.50                                               48.72                                 284.76
  Social Security Company                                                245.02                                     207.46                                       246.80                                    310.00                                              208.32                               1,217.60
  FL - Unemployment Company                                                1.03                                       3.56                                         0.91                                      5.00                                                3.50                                  14.00

Total Employer Taxes and Contributions                                   305.84                                     268.07                                       307.62                                    399.50                                              268.94                               1,549.97




                                                                                                                                                                                                                                                                                                     Page 1
             Case 21-11393-LMI       Doc 58   Filed 03/22/21   Page 20 of 35




                                         Exhibit F

Accounts Receivable - see attached
                       Case 21-11393-LMI         Doc 58    Filed 03/22/21          Page 21 of 35

4:42 PM                                       Car Stereo Trading Inc.
03/17/21                                      A/R Aging Summary
                                               As of February 28, 2021

                                              Current     1 - 30         31 - 60       61 - 90        > 90          TOTAL
  ACCTEK INC.                                      0.00    -5,815.00          0.00          0.00          0.00      -5,815.00
  ALL MUSIC CORP                                   0.00         0.00          0.00          0.00     13,583.11      13,583.11
  AMAZON MD                                        0.00     3,387.57      6,737.98      8,351.32    161,510.43     179,987.30
  AUDIO FACTORY CA                                 0.00         0.00          0.00          0.00    555,633.50     555,633.50
  AUDIO TUNING Accesorios / Fernanda Enciso        0.00         0.00          0.00          0.00    309,832.49     309,832.49
  BILLY E PROMOTIONAL CAR                          0.00         0.00          0.00          0.00      3,987.55       3,987.55
  CAR AUDIO & ACCESSORIES CO., LTD                 0.00   -15,892.00          0.00          0.00          0.00     -15,892.00
  CAR AUDIO TO GO                                  0.00     2,008.36          0.00          0.00          0.00       2,008.36
  CENTRAL BOX INC.                                 0.00         0.00     -5,000.00      4,410.72          0.00        -589.28
  CORASER SAS                                      0.00         0.00          0.00          0.00       -433.80        -433.80
  DIRECTED ELECTRONICS.                            0.00         0.00          0.00          0.00      7,541.11       7,541.11
  DR AUDIO COLOMBIA SAS                            0.00         0.00          0.00          0.00    292,390.10     292,390.10
  E & E MARKETING                                  0.00         0.00          0.00          0.00     12,279.72      12,279.72
  FACTORY SOUND                                    0.00     2,191.08          0.00          0.00          0.00       2,191.08
  FERNANDO RICAURTE                                0.00         0.00          0.00          0.00         -2.52          -2.52
  GM INTERNATIONAL FREIGHT                         0.00       600.00      2,400.00      2,959.55          0.00       5,959.55
  GM INTL TRADING CORP                             0.00         0.00          0.00          0.00        312.75         312.75
  INVERSIONES MOBILSOUND C.A                       0.00         0.00          0.00          0.00     99,809.20      99,809.20
  JHAM INTERNATIONAL INC.                          0.00         0.00      1,365.60          0.00          0.00       1,365.60
  MD AUDIO ENGINEERING, INC.                       0.00    13,363.57     96,213.47     37,526.61    -18,993.42     128,110.23
  SINGH ELECTRONICS                                0.00         0.00          0.00     11,565.64          0.00      11,565.64
  THE LARA COMPANY LLC                             0.00         0.00          0.00          0.00     12,073.80      12,073.80
  TOTAL AUDIO & SECURITY                           0.00         0.00          0.00          0.00      5,249.88       5,249.88
  UTIL SAM CA                                      0.00         0.00          0.00          0.00      9,858.47       9,858.47

TOTAL                                              0.00     -156.42    101,717.05      64,813.84   1,464,632.37   1,631,006.84




                                                                                                                       Page 1
                                  Case 21-11393-LMI                      Doc 58      Filed 03/22/21    Page 22 of 35



             Central Bank Operations - DAC02
             P.O. Box 27131
             Raleigh, NC 27611-7131


                                                                          IM
                                                                          333
         15252
         CAR STEREO TRADING INC
         6941 NW 42ND ST
                                                                                                                Your Account(s) At A Glance
         MIAMI FL 3 3 1 6 6 - 6 8 0 0
                                                                                                                Checking
                                                                                                                Balance               1,640.42+




Statement Period: February 1 , 2021                        Thru February 28, 2021                      Account Number :                 9963

                        Basic Business Checking
                        Account Number :                          9963                                          Enclosures In Statement: 0


Beginning Balance                                               4,196.45+           Statement Period Days                                28
        3 Deposits                                              5,070.00+           Average Ledger Balance                         4,746.00+
        8 Other Credits                                        45,238.03+
      40 Checks                                                44,562.77-
      17 Other Debits                                           8,301.29-
Monthly Service Charge                                              0.00

Ending Balance                                                  1,640.42+

Deposits To Your Account
Date                             Amount                        Date                     Amount               Date                    Amount
02-09                         1,670.00                         02-09                    400.00               02-26                3,000.00

Other Credits To Your Account
Date         Description                                                                                                               Amount
02-03        Wire Transfer Ref Number = 029222                        0                                                             6,800.00
02-04        Wire Transfer Ref Number = 000076                        0                                                             5,815.00
02-04        Amznolye4Cs6 Marketplac Qn4Jd2Xxplotdrg                                                                                4,493.05
02-10        Wire Transfer Ref Number = 002310                        0                                                             9,208.00
02-18        Amznxci283Zm Marketplac *fq*4Mkh9J5Mfd0                                                                                2,285.07
02-19        Wire Transfer Ref Number = 003683                        0                                                             6,684.00
02-22        Wire Transfer Ref Number = 005528                        0                                                             9,870.00
02-23        Amazon Services International, Inco Intl Pymnt ***f*mb0001Sgd                                                             82.91

             Total                                                                                                                 45,238.03

Checks Paid From Your Account
 Check No.       Date                   Amount                  Check No.   Date             Amount           Check No.   Date          Amount
    601          02-05                  41.58                      611      02-08           120.00               619      02-08        398.28
    602          02-01                 398.28                      612      02-08           150.00               620      02-08      1,000.00
    603          02-02               1,104.54                      613      02-05         1,104.53               622 *    02-10      2,200.00
    605 *        02-01               1,102.41                      614      02-08           920.46               623      02-17        398.28
    607 *        02-01                 920.48                      615      02-08         1,102.41               624      02-16      1,104.53
    608          02-09                  41.58                      616      02-05         2,010.75               625      02-16        920.48
    609          02-05               5,000.00                      617      02-05           886.32               626      02-12      1,102.42
    610          02-05               2,500.00                      618      02-16            41.58               627      02-26      2,010.75
 *Prior Check Number(s) Not Included or Out of Sequence.




               Direct Customer Inquiry Calls To
               FIRST CITIZENS DIRECT
               Telephone Banking At 1-888-323-4732.
                                                                                                                                  Page 1 of 8
                                  Case 21-11393-LMI                     Doc 58      Filed 03/22/21   Page 23 of 35
Statement Period: February 1 , 2021                        Thru February 28, 2021                    Account Number :             9963

Checks Paid From Your Account
 Check No.       Date                   Amount                  Check No.   Date          Amount        Check No.   Date          Amount
    628          02-12                 886.32                      634      02-19        886.32            640      02-26      1,104.53
    629          02-22                  41.58                      635      02-23         41.58            643 *    02-26      2,010.75
    630          02-17               1,000.00                      636      02-23        398.28            644      02-26        886.32
    631          02-17                 100.00                      637      02-19      1,000.00            645      02-26      1,102.41
    632          02-19               1,104.54                      638      02-19      1,500.00
    633          02-22                 920.48                      639      02-23      5,000.00
 *Prior Check Number(s) Not Included or Out of Sequence.


Other Debits From Your Account
Date         Description                                                                                                         Amount
02-03        Wire Transfer Fee                                                                                                   16.00
02-04        Wire Transfer Fee                                                                                                   16.00
02-08        Ucs Online Payment ***********4293                                                                               1,600.00
02-08        Barclaycard US Creditcard *****5816                                                                              2,420.00
02-08        Overdraft Charge                                                                                                   108.00
02-10        Wire Transfer Fee                                                                                                   16.00
02-11        Ucs Online Payment ***********2989                                                                                 250.00
02-16        Barclaycard US Creditcard *****1364                                                                                100.00
02-16        Barclaycard US Creditcard *****1449                                                                                551.55
02-17        Credit One Bank Payment ****8312                                                                                   117.42
02-17        Barclaycard US Creditcard *****6232                                                                              1,000.00
02-17        Overdraft Charge                                                                                                    72.00
02-19        Wire Transfer Fee                                                                                                   16.00
02-22        Wire Transfer Fee                                                                                                   16.00
02-22        Ucs Online Payment ***********1967                                                                               1,200.00
02-25        Dlx For Business Deluxe Sbs **********5128                                                                         398.55
02-25        Dlx For Business Deluxe Sbs **********6128                                                                         403.77

             Total                                                                                                            8,301.29

Daily Balance Summary
 Date                            Balance                        Date                   Balance          Date                   Balance
 02-01                         1,775.28+                        02-09                  412.88+          02-18                2,045.37+
 02-02                           670.74+                        02-10                7,404.88+          02-19                4,222.51+
 02-03                         7,454.74+                        02-11                7,154.88+          02-22               11,914.45+
 02-04                        17,746.79+                        02-12                5,166.14+          02-23                6,557.50+
 02-05                         6,203.61+                        02-16                2,448.00+          02-25                5,755.18+
 02-08                         1,615.54-                        02-17                  239.70-          02-26                1,640.42+




                                                                                                                            Page 2 of 8
                           Case 21-11393-LMI                Doc 58         Filed 03/22/21          Page 24 of 35

                                                                   15252



Statement Period: February 1 , 2021          Thru February 28, 2021                               Account Number :                      9963
                               FOLLOW THESE EASY STEPS TO BALANCE YOUR CHECKING ACCOUNT
1. Write here the ending balance shown
   on the front of this statement.                                   1      $                              B. Outstanding Checks/Debits
2. Add deposits not credited in this
   statement. (Use table A.)                                         2     +$                              Number          Amount
3. Total of lines 1 and 2.
4. Checks and other debits outstanding                               3     =$
   not charged to your account.
   (Use table B.)                                                    4     -$
5. Subtract line 4 from line 3.
   This should be your current                                       5     =$
   checkbook balance.
                                                                   A. Deposits/Credits

 Note: If your statement does not balance,               Date                   Amount
 please check to be sure you have entered in
 your check register all automatic transactions
 (service charges, advances, payments, drafts
 etc.) shown on the front of your statement.
 Please notify the Bank promptly of any
 discrepancy in your account statement.

                                                         Total Amount                                    Total Amount

How to Compute Interest Charges on Your Line of Credit.         We figure the interest charge on your account by applying the periodic rate to
your "average daily balance" (including current transactions). To get the "average daily balance," we first determine the daily balance of
your Account each day. We take the beginning balance of your account each day, add any new advances and charges, and subtract any new
payments or credits and any unpaid interest charges, credit insurance premiums, late charges and other charges that have been posted to
the account. These calculations give us the daily balance. Then, we add up all the daily balances for the billing cycle and divide the total by
the number of days in the billing cycle. This gives us the "average daily balance." Next, we multiply the "average daily balance" by the
daily periodic rate applicable to your account. The daily periodic rate is determined by dividing the Annual Percentage Rate by the number
of days in the year. That result is then multiplied by the number of days in the billing cycle to obtain the monthly interest charge. Automatic
payment debits are posted to your account after your "average daily balance" is calculated. Interest charges and any credit insurance
premiums that accrue during each billing cycle are added to the balance of your account on the last day of the billing cycle prior to the
calculation of your minimum payment.
Variable Rate.              Unless the terms of your revolving line of credit specify that the rate is fixed, your daily periodic rate and Annual
Percentage Rate are variable rates subject to change each month.
What To Do If You Think You Find A Mistake On Your Statement (Consumer Accounts Only).                   If you think there is an error on your
statement, write to us at the address shown on page one of your statement. In your letter, give us the following information: (1) Account
information: Your name and account number. (2) Dollar amount: The dollar amount of the suspected error. (3) Description of Problem: If
you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake. You must contact us within
60 days after the error appeared on your statement. You must notify us of any potential errors in writing. You may call us, but if you do we
are not required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not
there has been an error, the following are true: (1) We cannot try to collect the amount in question, or report you as delinquent on that
amount; (2) The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we
determine that we made a mistake, you will not have to pay the amount in question or any interest or other fees related to that amount; (3)
While you do not have to pay the amount in question, you are responsible for the remainder of your balance; (4) We can apply any unpaid
amount against your credit limit.
Your Rights If You Are Dissatisfied With Your Credit Card Purchases (Consumer Accounts Only).           This section applies if you access your
line of credit using a credit card. If you are dissatisfied with the goods or services that you have purchased with your credit card, and you
have tried in good faith to correct the problem with the merchant, you may have the right not to pay the remaining amount due on the
purchase. To use this right, all of the following must be true: (1) The purchase must have been made in your home state or within 100 miles
of your current mailing address, and the purchase price must have been more than $50. (Note: Neither of these are necessary if your
purchase was based on an advertisement we mailed to you, or if we own the company that sold you the goods or services.) (2) You must
have used your credit card for the purchase. Purchases made with cash advances from an ATM or with a check that accesses your credit
card account do not qualify. (3) You must not yet have fully paid for the purchase. If all of the criteria above are met and you are still
dissatisfied with the purchase, contact us in writing at Credit Card Center-RVA01, P.O. Box 1580, Roanoke, VA 24007-9903; or by calling our
Customer Contact Center at 1.888.323.4732. If you call, we may require you to provide us with a written statement concerning your
dissatisfaction with the purchase. While we investigate, the same rules apply to the disputed amount as discussed above. After we finish
our investigation, we will tell you our decision. At that point, if we think you owe an amount and you do not pay, we may report you as
delinquent.
Liability for Unauthorized Use of Credit Card (Consumer Accounts Only).         If you notice the loss or theft of your credit card or a possible
unauthorized use of your card, you should write to us immediately at: Credit Card Center-RVA01, P.O. Box 1580, Roanoke, VA 24007-9903, or
call us at our Customer Contact Center, 1.888.323.4732. You will not be liable for any unauthorized use that occurs after you notify us. You
may, however, be liable for unauthorized use that occurs before your notice to us. In any case, your liability will not exceed $50.
Credit History Errors.             If you believe we have inaccurately reported information about your account history to a consumer reporting
agency, please notify us in writing at the Bank address stated on page one of your statement.
Prompt Crediting of Payments.           To receive credit for a payment on the date we receive the payment, we must receive your payment
prior to 5:00 p.m. on a Bank business day (any day except Saturday, Sunday or a bank holiday). If paying at a branch or by mail, then
payments must include the payment coupon. In addition, if paying by mail, payment must be mailed to the specific address furnished by the
Bank. Payments received at any of our ATMs; payments received on a business day after 5:00 p.m.; payments received at a branch or by
mail without a coupon; and, payments received on a day that is not a Bank business day, will be credited to your account no later than the
next Bank business day.
Preauthorized Deposits.        If direct deposits are made to your account at least every 60 days by the same person or entity, you can call
us at the telephone number shown on page one of your statement to find out whether the deposit has been made.




                                                                                                                                Page 3 of 8
                            Case 21-11393-LMI                Doc 58        Filed 03/22/21           Page 25 of 35




Statement Period: February 1 , 2021           Thru February 28, 2021                               Account Number :                      9963
In Case of Errors or Questions About Your Electronic Transfers (Consumer Accounts Only).               If you think your statement or receipt is
wrong or if you need more information about a transfer on a statement or receipt, telephone or write us as soon as you can at the telephone
number or address which appears on page one of your statement. We must hear from you no later than 60 days after we sent you the
FIRST statement on which the error or problem appeared. You must: (1) tell us your name and account number; (2) describe the error or the
transfer you are unsure about (including the date it occurred), and explain as clearly as you can why you believe it is in error or why you
need more information; and (3) tell us the dollar amount of the suspected error. We will investigate your complaint and correct any error
promptly. We may take up to 45 days to complete our investigation (90 days for transfers initiated outside the U.S. or resulting from
point-of-sale debit-card transactions). If we take more than 10 business days (5 days for certain Visa ® Check Card transactions; 20 days for
certain new accounts), we will recredit your account for the amount you think is in error, so that you will have the use of the money during
the time it takes to complete our investigation.
Credit Limit.            When you make a payment on your account, we may, at our option, delay advancing additional funds from your line of
credit in reliance on that payment until we confirm that your payment has been fully and finally collected. If we placed a hold on a credited
payment pending our final determination of collectability, the "Available Credit" amount on the front page of this statement will not reflect this
payment and funds in the amount of the hold will not be available to you for subsequent advances until we confirm that your payment has
been fully and finally collected.
Interest Charge.           The term "Interest Charge" on your statement has the same meaning as the term "Finance Charge" that may appear
in your revolving line of credit documents.




                                                                                                                                Page 4 of 8
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 26 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 27 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 28 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 29 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 30 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 31 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 32 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 33 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 34 of 35
Case 21-11393-LMI   Doc 58   Filed 03/22/21   Page 35 of 35
